EXHIBIT32.1 Section 906 Certification Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned Chief Executive Officer and Chief Financial Officer of COVENANT BANCSHARES, INC. (the “Company”) hereby certify that: (i) the accompanying Annual Report on Form 10-K of the Company for the fiscal year ended December31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ William S. Winston William S. Winston Chairman of the Board and Chief Executive Officer Date: February 12, 2013 /s/ Herman L. Davis Herman L. Davis Senior Vice President andChief Financial Officer Date:
